                                                                                      San Francisco & New York

                                                                                    J. Noah Hagey, Esq.
                                                                                          Managing Partner
                                                                                     hagey@braunhagey.com

                                         January 30, 2020

VIA ECF

The Honorable James Orenstein
United States Magistrate Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     Request for Partial Reconsideration; Pasik v. Boon Technologies, LLC, et al.,
               Case No. 19-2357-FB-JO (E.D.N.Y.)

Dear Judge Orenstein:

       We respectfully submit this letter pursuant to Local Rule 6.3 and Individual Practice Rule
IV(A)(2), to request that the Court reconsider the portion of its January 16, 2020 Minute Order
disqualifying Defendants’ lead counsel, Matthew B. Borden and David H. Kwasniewski (“Lead
Counsel”), by withdrawing the Court’s grant of pro hac vice. See ECF No. 41 (vacating July 11,
2019 and October 4, 2019 pro hac vice admissions).

       Plaintiff and his counsel do not oppose this motion. The parties have resolved their other
disputes in this case and are prepared to submit a notice of voluntary dismissal with prejudice
under Rule 41 pending final adjudication of this issue.

        As context, we recognize that the opportunity to practice before this Court is an honor
and attorneys practicing here are held to the highest professional standards. My partner Andrew
Levine, who clerked in this Court, will be assisting in the matter should it proceed. We fully
appreciate that Your Honor believes Lead Counsel did not satisfy these standards, i.e., regardless
of their alleged subjective good intent and committement to advocate for their clients. Messrs.
Borden and Kwasniewski collectively have practiced in federal courts around the country for
almost thirty years without any prior sanction or disciplinary issue. They are respected and
ethical advocates for clients in need of representation, including pro bono and indigent clients in
highly publicized cases. We take to heart Your Honor’s admonitions, as well as your discretion
to impose a variety of remedies to preserve the integrity of the judicial process and parties
appearing before the Court.

        At the same time, and with deep respect for Your Honor and the Court, the minute order
revoking Lead Counsel’s practice in this case has lasting consequences for Lead Counsel, both
professionally and in connection with representation of these and other clients in this District and
elsewhere. The Second Circuit has recognized that “revocation of pro hac vice status is a species
of sanction,” and “the grounds for revoking pro hac vice status should not diverge significantly
from the grounds for disqualifying admitted counsel.” Martens v. Thomann, 273 F.3d 159, 175,
177 n.11 (2d Cir. 2001); GB v. Town of Hempstead, 2019 WL 3330243, at *2 (E.D.N.Y. May 1,
2019) (citing cases) (“Second Circuit precedent is clear that courts should be reluctant to
disqualify attorneys.”). See also Haas v. Burlington Cnty., 2019 WL 5587259, at *3-4 (D.N.J.


                                                                   San Francisco                        New York
                                                   351 California St., 10th Floor      7 Times Square, 27th Floor
                                                       San Francisco, CA 94104          New York, NY 10036‐6524
                                                     Tel. & Fax: (415) 599‐0210        Tel. & Fax: (646) 829‐9403
January 30, 2020
Page 2


Oct. 30, 2019) (analyzing a motion to vacate an attorney’s pro hac vice admission using the same
standard as revocation).1

         In such circumstances, the Second Circuit has held that removal of counsel generally is
limited to those cases “where an attorney’s conduct tends to taint the underlying trial, because
federal and state disciplinary mechanisms suffice for other ethical violations.” United States v.
Prevezon Holdings Ltd., 839 F.3d 227, 241 (2d Cir. 2016) (internal quotation marks omitted);
see also Glueck, 653 F.2d at 748 (attorney disqualification “should ordinarily be granted only
when a violation of the Canons of the Code of Professional Responsibility poses a significant
risk of trial taint”); European Cmty. v. RJR Nabisco, Inc., 134 F. Supp. 2d 297, 305 (E.D.N.Y.
2001) (“[T]he Second Circuit has held that it is reversible error for a district court to disqualify
counsel for ethical violations which do not rise to the level of ‘taint.’”).

        In light of the Second Circuit’s standard, the consequences of the Court’s decision for
Lead Counsel, and the absence of any risk of trial taint, we respectfully request that Your Honor
reconsider and vacate the portion of the January 16, 2020 minute order at issue. The imprimatur
of the Court’s message remains. As further consideration, should this matter proceed for
whatever reason, Defendants’ attorneys admitted to the New York bar, Andrew Levine and the
undersigned, represent that we will take personal responsibility for further direct interactions
with opposing counsel and the Court.

       We appreciate Your Honor’s consideration of this motion and pray that the minute order
be vacated and Lead Counsel’s admissions to practice here be restored. As noted, Plaintiff and
his counsel do not object to such relief.

                                             Respectfully submitted,



                                                   J. Noah Hagey

Cc:      All parties and counsel of record (via ECF)




1
  See also Cole v. U.S. Dist. Court For Dist. of Idaho, 366 F.3d 813, 822 (9th Cir. 2004) (“Pro hac vice counsel,
‘[o]nce admitted, ... cannot be disqualified under standards and procedures any ... more stringent than those imposed
upon [members of the local bar].’”); Kirkland v. Nat'l Mortg. Network, Inc., 884 F.2d 1367, 1371–72 (11th Cir.
1989) ( “Indeed, Kirkland has conceded in his brief and at oral argument that an attorney who has been admitted pro
hac vice enjoys the same basic procedural rights as do regular counsel. We believe it would be incongruous to hold
otherwise, in view of the fact that pro hac vice counsel are subject to the same professional responsibilities and
ethical standards as regular counsel.”); United States v. Collins, 920 F.2d 619, 626 (10th Cir. 1990) (relevant holding
intact, other holding superseded by statute) (“Attorneys admitted pro hac vice are held to the same professional
responsibilities and ethical standards as regular counsel. Once admitted, pro hac vice counsel cannot be disqualified
under standards and procedures any different or more stringent than those imposed upon regular members of the
district court bar.”); Koller By & Through Koller v. Richardson-Merrell Inc., 737 F.2d 1038, 1054 (D.C. Cir. 1984)
(vacated on other grounds sub nom.) (“We cannot agree with the [lower court’s] premise that pro hac vice counsel,
once admitted, are subject to disqualification more readily than are regularly admitted counsel. Nothing in the local
rules of the district court or in our cases suggests such a distinction,” and overturning lower court’s revocation of pro
hac vice status.).
